FILED
                             NOT FOR PUBLICATION                           FEB 11 2010

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARY C. ENGEL,                                No. 06-16122

               Plaintiff - Appellant,         D.C. No. CV-03-02403-MCE/KJM

          v.
                                              ORDER
MICHAEL BARRY; HAMMER, Deputy
Sheriff; SOWLES, Deputy Sheriff;
SCOTT SPARKS, Animal Control,
County of Sacramento; COUNTY OF
SACRAMENTO,

               Defendants - Appellees.

                    Appeal from the United States District Court
                       for the Eastern District of California
                   Morrison C. England, District Judge, Presiding

                         Argued and Submitted March 11, 2008
                               San Francisco, California

Before: REINHARDT, HAWKINS * and FISHER, Circuit Judges.

      The stipulated motion to dismiss with prejudice, filed January 29, 2010, is

GRANTED. A certified copy of this order to the District Court shall constitute the

mandate of this Court.


      *
        Judge Hawkins was drawn to replace Judge Brunetti. He has read the
briefs, reviewed the record and listed to the recording of oral argument.